Citation Nr: 0211964	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on verified active duty from December 
1966 to June 1971.

This appeal arises from a December 1999 decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
back condition.  

The Board remanded the appellant's claim to the RO for 
additional development in a March 2001 decision.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.

A January 2002 RO rating decision addressed the issues of 
entitlement to service connection for a right knee disability 
and flat feet.  The RO denied service connection for a right 
knee disability and granted service connection for bilateral 
flat feet.  Notice of that decision was sent to the appellant 
in correspondence dated in January 2002.  The appellant's 
notice of disagreement (NOD) addressing these issues was 
received in February 2002.  A review of the record, however, 
does not indicate that a statement of the case was furnished 
thereafter by the RO to the appellant in response to his 
timely NOD.

The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the RO must furnish the 
veteran with a statement of the case as to the issues of 
entitlement to service connection for a right knee disorder 
and entitlement to an initial compensable evaluation for 
bilateral flat feet.  Under the jurisprudence of the United 
States Court of Appeals for Veterans Claims (Court), the 
Board is obligated to remand this issue.  See Godfrey, supra; 
see also Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The appellant served on verified active duty from 
December 1966 to June 1971.

2.  The record contains clear and unmistakable evidence that 
L5 spondylolysis preexisted military service.

3.  The evidence does not show disease or injury superimposed 
on any preexisting low back condition in service resulting in 
a current low back disability.

4.  Competent medical evidence does not establish that the 
appellant has a low back disability that is etiologically 
related to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 & 
Supp. 2001); §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, Board remand, and 
development letter dated in October 2001 issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder.  
There is no indication in the file that there are additional 
available relevant records that have not yet been obtained.  
Thus, the obligation that the RO provide the claimant with 
any notice about how the responsibilities are divided between 
VA and the claimant in obtaining evidence is now moot.  
Further, a VA examination was conducted in February 2002, and 
a copy of this report has been associated with the file.  
Under these circumstances, the appellant has been made aware 
of the information and evidence needed to substantiate the 
claim, and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claim.  For these reasons, another remand is not necessary 
for further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if arthritis is manifested to a compensable degree within 
one year thereafter.  38 U.S.C.A. § 1101, 1110, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 3.309 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  The veteran has a 
recognized citation of combat by virtue of his receipt of the 
Combat Infantryman's Badge.  However, this provision does not 
obviate the need for competent evidence linking the current 
disability to service.  Moreover, he has not contended that a 
low back disorder arose from combat with the enemy and 
instead asserts that he initially injured his back while on 
active duty in Hawaii.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2001).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946 is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2001).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service; if the 
government meets this requirement, it must then show that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
would then determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2001).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Service medical records are devoid of any complaints or 
findings referable to a low back disability.  An incidental 
finding reported at the time of an x-ray for abdominal 
complaints in January 1967 is that of spina bifida at S1.  At 
the time of his April 1971 military physical examination, the 
appellant denied back trouble of any kind, and his spine and 
musculoskeletal system were described as normal.

A VA examination was conducted in February 1973, and the 
appellant reported no wounds or injures during service.

A July 1973 report from the appellant's private physician, 
R.H., M.D., indicated that an x-ray examination revealed no 
evidence of fracture or dislocation.  There was a pars 
interarticularis defect at the L-5 level bilaterally with no 
anterior subluxation of L-5 on S-1.  A carbon copy of this 
report was forwarded to Chrysler Corporation.

An August 1975 report from the appellant's private physician, 
L.F., M.D., indicated that in his opinion, the appellant 
sustained a sprain of his lumbosacral spine in which there 
was a preexisting pars defect or spondylolysis.  He further 
noted that the appellant was disabled on the basis of 
aggravating a pre-existing developmental condition of the 
fifth lumbar vertebra and would have intermittent symptoms in 
the future.  

Workers' Compensation records dated in October 1975, 
including a Stipulation for Compensation Settlement and a 
Receipt for Compensation, were submitted which indicated that 
the appellant received monetary settlement for a disability 
related to his low back following a July 1973 injury arising 
out of and in the course of his employment with Chrysler 
Corporation. 

A February 1977 VA treatment record indicated that the 
appellant was seen for complaints of back pain of four days' 
duration.  A past history of no serious illnesses prior to 
hospitalization for multiple traumatic injuries including a 
spinal injury sustained in a car accident two years earlier 
was provided.  He reported that he refused surgery at that 
time.  He also indicated that he had been lifting heavy 
weight two weeks earlier.  X-ray of his spine revealed an old 
fracture of L5, and spondylolisthesis of the sacral spine.  
The examiner diagnosed fracture of the lumbosacral spine, old 
with nerve compression, and lumbosacral strain.

In March 1977, the appellant filed a claim for nonservice-
connected pension benefits and reported on the claim form 
that he had injured his back while on active duty in Hawaii 
in 1967 but did not have sufficient information to 
substantiate that claim.  

On VA examination that was conducted in May 1977, however, 
the appellant reported that he had a "backache" during 
service, with no history of any injury at that time, and no 
treatment.  He claimed that he was able to work without 
difficulty until 1973, when he stated that he had a low back 
injury on the job when he did some heavy lifting and heard 
his back "snap" in the low back area.  He reported that he 
was treated at that time and did receive some compensation.  
He claimed that since then he had had increasing low-back 
pain, which generally had been precipitated by activities 
such as bending and lifting.  In February 1977, he claimed 
that he awoke one morning with severe low-back pain and was 
hospitalized at the Pawnee Indian Hospital.  The examiner 
noted that many of his symptoms sounded functional, and the 
examiner felt that there was a functional overlay in his 
symptomatology.  The examiner noted that the appellant was 
also markedly obese, which obviously must have been 
aggravating any low back condition.  X-ray of his lumbosacral 
spine revealed a defect in the posterior lamina at S1 which 
was probably congenital.  No other lesions were noted.  
Diagnoses included exogenous obesity, marked, aggravating 
chronic lumbar strain, by history, symptomatic.

VA treatment records, dated from October 1977 to April 1979, 
were submitted.  A January 1978 treatment entry indicated 
that the appellant complained of chronic low back pain.  X-
rays of his lumbar spine were taken in March 1978, which 
revealed that the vertebral bodies and disc spaces were well 
maintained and the intervertebral foramina were within normal 
limits.  The impression was of negative lumbar spine.  

Medical records from the appellant's private physician, 
J.V.R., M.D., dated from September 1990 to April 1999, were 
also submitted.  Dr. J.V.R. treated the appellant for knee 
complaints from September 1990 to August 1995.  He first saw 
the appellant referable to his back in March 1998.  The 
appellant presented with a complaint of pain in his back of 
several months duration.  He claimed that he had not really 
picked up anything especially heavy.  X-rays showed 
degeneration at the L4-5 disc, and that the disc interval was 
narrowed.  The diagnosis was of spinal stenosis, with a 
probable soft tissue component.  A MRI was planned.  At his 
April 1998 follow up appointment, review of his MRI showed 
that he had a little bit of alteration of the thecal sac at 
the L3/L4/L5 levels, but it was at the vertebral level and 
not the disc level.  He had some degeneration in the L4/5 and 
the L5/S1 disc, but he really did not have stenosis at those 
levels.  The diagnosis was of sacroiliac strain.  A 
rehabilitation program was planned.  Later that month, Dr. 
J.V.R. reviewed the appellant's MRI and noted that it was 
really essentially negative.  A diagnosis of sacroiliac and 
lumbosacral strain, compounded by very tight hamstrings, was 
provided.  In May 1998, a diagnosis of acute flare up status 
post chiropractic manipulation was provided.  The appellant 
was reportedly doing better in follow up, and in August 1998, 
a diagnosis of recurrent intermittent spinal stenosis, 
probably foraminal stenosis, was provided, given his negative 
MRI picture.  November 1998 and April 1999 entries likewise 
provided diagnoses of spinal stenosis.

A November 1999 letter from the health information clerk of 
Pawnee Municipal indicated that the appellant had no medical 
record with the facility.  In February 2000, it was clarified 
that records from 1979 had been destroyed by water due to 
roof failure.

December 1999 statements from the appellant's wife and friend 
were submitted.  His wife reported that the appellant wrote 
that he had fallen down a steep hill while stationed in 
Hawaii and had injured his back.  He was allowed not to 
participate in the "war games" and lay around the barracks 
for about a week after his return, until he felt better.  She 
indicated that he also wrote to her a couple of times that he 
had had continued back pain while he was in Vietnam.  She 
reported that they married after his separation from service.  
She noted that he had no problems with his back before 
service, but problems with his back after service beginning 
in 1971 or early 1972.  His friend likewise reported that he 
knew the appellant before service, that he did not have any 
back problems, that he wrote to him from Hawaii about a fall 
and injury to his back, and that he had back pain after 
service.

A January 2000 statement from the appellant's brother-in-law 
was submitted.  He reported that he sent the appellant to his 
chiropractor in 1971 or early 1972, who later told him that 
the appellant's back was the "worst back" he had ever seen.

Records from the U.S. Postal Service and the U.S. Department 
of Labor indicated that the appellant injured his back at 
work on numerous occasions from 1983, and that he was placed 
on limited duty.

In a May 2000 statement, Dr. J.V.R. reported that he had been 
treating the appellant for a number of years and that the 
appellant had a long history of problems with his back.  Dr. 
J.V.R. reported that the appellant's back pain began when he 
was in service and fell off a cliff.  He indicated that the 
appellant stated that his fall was broken after about thirty 
feet by a tree, and that he had to be taken to the infirmary.  
The appellant claimed that he did get back to "use," but 
that he had always had back pain since this injury, which 
occurred in about 1967.  Dr. J.V.R. stated that he felt that 
the appellant's back problem was a permanent condition.  He 
expressed the opinion that, "the reason [the appellant] got 
the L5-S1 degenerative disc disease and radiculopathy was a 
direct sequelae to the spondylolysis which occurred from the 
fall from the cliff in his Army training maneuvers in 1967.  
Therefore, I feel that this is service connected."

Additional medical treatment records from Dr. J.V.R., dated 
through May 2000, revealed that the appellant continued to 
receive treatment for his back.  In a May 2000 treatment 
entry Dr. J.V.R. assessed chronic degenerative disc disease 
of his back, "which stems probably from a spondylolysis at 
L5-S1 that occurred in-service.  This went on to disc 
degeneration at L4-5 and a bit at L5-S1.  

In an October 2001 statement, a friend of the appellant's, 
J.S., who served as a medic in Vietnam, reported that he was 
certain there were times when soldiers were treated medically 
and the treatment was not documented in their records.  
Another friend of the appellant's, C.H., reported that some 
of his service medical records had been lost or the treatment 
had not been recorded during service.

A VA examination was conducted in February 2002.  The 
appellant provided a history of injury to his back during 
service in 1967.  He claimed that after three weeks, he was 
able to resume regular activity with no back pain.  The 
examiner reviewed the appellant's entire medical record.  The 
examiner diagnosed chronic recurring lumbosacral strain, 
spondylolysis at L5 with Grade I spondylolisthesis L5-S1, and 
degenerative disc disease L4-L5 and L5-S1.  He reported that, 
in reviewing the medical record, he was of the opinion that 
the appellant's back pain "is not likely to be due directly 
to the injury while in service."  Regarding Dr. J.V.R.'s 
letter, he commented that Dr. J.V.R. did not have the entire 
medical record, and that a review of the record would suggest 
that the appellant had a "developmental" spondylolysis of 
L5, meaning that it was present prior to his entry into the 
miliary and was not caused by a fall in 1967.  He reported 
that "[t]he fact that the veteran recovered completely 
within three weeks, even by virtue of the veteran's history, 
would suggest that the fall could not have caused a pars 
interarticularis defect or fracture."  He further reported 
that the appellant remained pain-free except for periodic 
episodes of flare-up, which would always disappear and were 
rare, and that he had an injury working for Chrysler 
Corporation.  X-rays showed spondylolisthesis Grade I and 
spondylolysis L5 with degenerative disc disease and narrowing 
at L4-5 and L5-S1.  The examiner noted:

[N]o slippage (spondylolisthesis) was present on 
earlier reports, especially 1975, nor does Dr. 
[J.V.R.] mention this.  Did Dr. [J.V.R.] ever see 
the film of the L-S spine.  This finding is 
difficult to miss!  [The appellant] has developed 
slipping L5-S1 over the years (not present 1975).  
There is no relation to the presence of spondylosis 
nor spondylolisthesis with military service.

Based on the evidence in this case, the Board must determine 
whether the veteran incurred a low back in service or whether 
a preexisting low back condition was aggravated in service.  

From a review of the medical evidence in this case, the Board 
notes that numerous examiners have opined that the veteran 
had a congenital or development anomaly characterized as 
spondylolysis that by its nature preexisted service although 
Dr. J.V.R. had opined that this condition occurred as a 
result of the purported in service fall in Hawaii.  As noted 
above, the veteran's entrance physical showed no 
abnormalities concerning his back.  The veteran is entitled 
to a presumption of soundness at the time of entry into 
service with regard to his lumbar spine, because it was not 
so noted on his entrance physical.  However, this presumption 
may be rebutted by clear and unmistakable evidence that 
demonstrates that an injury or disease existed prior to 
service.  The Board finds that the veteran's presumption of 
soundness on entrance has been rebutted, and his congenital 
lower spine anomalies, by definition, preexisted any 
subsequent injuries and re-injuries he incurred to his lower 
back after service.  Examiners in 1975 and in 1977 have 
indicated that the veteran had a developmental or congenital 
low back condition characterized as pars interarticularis 
defect or spondylolysis.  More importantly, the most recent 
VA examiner, who had the benefit of review of the entire 
record, indicated that the evidence suggested that the 
appellant had a developmental spondylolysis of L5 that was 
present prior to the veteran's entry into military service.  
Dr. J.V.R. points to no contemporaneous records that support 
his position that the veteran's spondylolysis occurred in 
service and thus, is traumatic in nature.  

For purposes of clarity, the Board notes that spondylolysis 
is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylia, aplasia of the vertebral arch, and 
separation of the pars interarticulars."  Smith (Brady) v. 
Derwinski, 1 Vet. App. 235, 236 (1991), citing, Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
"Platyspondylis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.'"  Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis."  
Smith, 1 Vet. App. at 236, citing Dorland's at 1567.  It 
follows that spondylolysis is a congenital condition and, 
therefore, not a basis for compensation under the law.  See 
38 C.F.R. § 3.303(c)

However, having determined that the evidence demonstrates 
that the veteran did have a developmental defect that 
preexisted his military service, the Board must determine 
whether the evidence shows that the veteran sustained a 
superimposed injury in service that resulted in a current low 
back disorder for which service connection could be 
established, since developmental or congenital defects may 
not be service connected.  The Board concludes that no such 
injury is shown by the evidence of record.  Further, even if 
the veteran's spondylolysis were to be characterized as a 
preexisting congenital or developmental disease, there is no 
evidence to demonstrate that such a preexisting condition was 
aggravated by service.  There is affirmative medical opinion 
evidence that the preexisting spondylolysis was not 
aggravated by injury or disease in service.  

As reported above, service medical records are negative for 
any complaints or findings referable to the appellant's back 
other than the incidental finding of spina bifida.  Low back 
pain is first reported in July 1973, more than two years 
after the appellant's military separation, following an 
injury on the job while working for Chrysler Corporation.  At 
this time the appellant had a pars interarticularis defect at 
the L-5 level bilaterally with no anterior subluxation of L-5 
on S-1.

Regarding the conflicting conclusions of Dr. J.V.R. and the 
VA examiner in February 2002, it is noted that Dr. J.V.R. 
relied upon the appellant's self-reported incident of back 
injury during service as the basis for his finding that the 
appellant had a back disability during service.  However, a 
mere recitation of the appellant's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Further, a medical opinion "based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 460-1 (1993).  See also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Notably, he made no reference to the appellant's 
actual service medical records, or any of the medical records 
dated close in time to the veteran's military service 
including those related to the 1973 job-related injury and 
the 1975 motor vehicle accident which the veteran reported in 
1977 had resulted in a spinal injury for which surgery had 
been recommended.  

In contrast, the VA examiner's opinion that the appellant's 
back pain "is not likely to be due directly to the injury 
while in service" was based upon a review of the entire 
claims file and medical evidence.  The examiner also provided 
a rational for his conclusions.  The Court has held that it 
is the Board's duty to determine the credibility and weight 
of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  And 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, the 
examiner, even assuming that the appellant did sustain a fall 
in Hawaii in 1967 in the manner described by the appellant, 
found no current back disorder that could be etiologically 
related to that incident based on his examination of the 
entire record and of the appellant.  Thus, it appears that 
the examiner found that even if the appellant had sustained a 
fall in Hawaii in which he injured his back, that injury was 
acute and transitory and based on his review of the record 
and examination of the appellant, did not result in any of 
the appellant's current low back disorders.  Thus, the Board 
is unable to conclude that current findings of lumbosacral 
strain, spondylolisthesis, or degenerative disc disease 
represent disability from injury that was superimposed on the 
veteran's developmental spondylolysis in service or that were 
otherwise incurred in service.  

The only other evidence contained in the claims file which 
suggests that the appellant's low back disability is related 
to his period of military service is the appellant's 
contentions, and the lay statements the appellant's family 
and friends.  However, as they have not been shown to be 
medical experts, they are not qualified to express 
authoritative and probative opinions regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the lay opinions 
of the appellant and others cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that a 
veteran does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  

For these reasons, the Board that the appellant's current low 
back disorders were neither incurred in nor aggravated by 
active military service.  The Board finds that the evidence 
is not so evenly balanced as to require application of the 
benefit of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  A preponderance of the 
evidence of record is against entitlement to service 
connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

A January 2002 RO rating decision addressed the issues of 
entitlement to service connection for a right knee disability 
and flat feet.  Service connection was denied for a right 
knee disability and granted for bilateral flat feet.  Notice 
of that decision was sent to the appellant in correspondence 
dated in January 2002.  The appellant's notice of 
disagreement (NOD) addressing the denial of service 
connection and the rating assigned the bilateral flat foot 
disability was received in February 2002.  A review of the 
record, however, does not indicate that a statement of the 
case was furnished thereafter by the RO to the appellant in 
response to his timely NOD.

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  Under 
these circumstances, the RO must furnish the veteran with a 
statement of the case as to service connection for a right 
knee disability and an initial compensable evaluation for 
bilateral flat feet.  Under the Court's jurisprudence, the 
Board is obligated to remand this issue.  See Godfrey, supra; 
see also Manlincon v. West, 12 Vet. App. 238 (1999).
These issues are REMANDED for the following action:

The RO should issue a statement of the 
case, containing all applicable laws and 
regulations, as to the issues of 
entitlement to service connection for a 
right knee disability and entitlement to 
an initial compensable evaluation for 
service-connected flat feet.  The 
appellant and his representative should 
be provided with copies of the statement 
of the case and advised of the time 
period in which to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


